Title: George Jefferson to Thomas Jefferson, 11 June 1810
From: Jefferson, George
To: Jefferson, Thomas


          
            
              Dear Sir
               
                     Richmond 
                     11th June 1810
            
              The nail rod which you have so long expected, and which was shipped from Philadelphia the 12th of last month, was only received a few days since. It was forwarded to day by a Mr Fitch, to whome we had to pay 12/. on account of the carriage.
             
		   
		  
		  I inclose you a note for your signature, with which to renew the one in the bank. 
             I likewise inclose you a letter from Mr Robertson of Orleans.—I received with it, a box, said to contain a map—that, with several other packages, I reserve for a safe opportunity.
            
              I am Dear Sir Your Very humble servt
              
                  Geo. Jefferson
            
          
          
            The last note was filled up by Mr Gibson in my absence with 5800$.
          
        